 



Exhibit 10.1
Waiver and Consent
          This Waiver and Consent, dated as of August 14, 2006 (this “Waiver”),
to Credit Agreement, dated as of October 26, 2005 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Alpha NR Holding, Inc., a Delaware corporation (“Holdings”),
Alpha Natural Resources, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders and Issuing Banks party thereto from time to time, and
Citicorp North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and Issuing
Banks. Capitalized terms used herein but not defined herein are used as defined
in the Credit Agreement as amended.
W i t n e s s e t h:
          Whereas, Holdings and the Borrower have requested a waiver of certain
reporting covenants under the Credit Agreement as set forth herein; and
          Whereas, the Lenders signatory to a consent (an “Acknowledgment and
Consent”) and the Administrative Agent have agreed to consent to such waiver on
the terms and subject to the conditions herein provided.
          Now, Therefore, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and other good and valuable
consideration, the adequacy and receipt of which is hereby acknowledged, and in
reliance upon the representations, warranties and covenants herein contained,
the parties hereto, intending to be legally bound, hereby agree as follows:
     Section 1. Waiver. As of the Effective Date (as defined below), the
Administrative Agent and each Lender signatory to an Acknowledgment and Consent
hereby (i) consent to the delivery, on or prior to October 13, 2006 (the “Waiver
Expiration Date”), of the financial statements required by Section 5.04(b) and
the Financial Officer’s certificate required by Section 5.04(c) of the Credit
Agreement with respect to the fiscal quarter of Holdings and its Subsidiaries
ended June 30, 2006 (collectively, the “June 30 Reports”) and (ii) waive any
Default or Event of Default arising under Section 5.04(b) and Section 5.04(c) of
the Credit Agreement solely as a result of the delay in delivery of the June 30
Reports as contemplated in this Waiver; provided, however, that nothing
contained in this Waiver shall be construed as a waiver of any other Default or
Event of Default, including, without limitation, any such Default or Event of
Default arising under Section 7.01(f) of the Credit Agreement.
     Section 2. Confirmation and Acknowledgment.
     (a) Each Revolving Facility Lender signatory to an Acknowledgment and
Consent hereby confirms that, for the purposes of the definition of “Applicable
Margin” in Section 1.01 of the Credit Agreement, the Leverage Ratio shall be
deemed to be “Category 3” until the earlier of (i) the delivery of the June 30
Reports and (ii) the Waiver Expiration Date.
     (b) The Administrative Agent and each Lender signatory to an Acknowledgment
and Consent hereby confirm that, based upon the information provided to the
Administrative Agent and the Lenders as of the Effective Date by Holdings or the
Borrower with respect to proposed

 



--------------------------------------------------------------------------------



 



potential accounting adjustments arising from certain purchases and sales on the
over-the-counter coal market, such adjustments (and any resulting restatement of
any financial statements of Holdings, the Borrower and their Subsidiaries to the
extent arising from such accounting adjustments) do not and shall not constitute
a breach of, or a Default or Event of Default pursuant to, Sections 3.05, 3.13,
3.21, 5.04(a), 5.04(b), 5.07 or 7.01(a) of the Credit Agreement.
     Section 3. Conditions Precedent. This Waiver shall become effective as of
the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied or duly waived:
     (a) Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
          (i) this Waiver, duly executed by the Borrower and Holdings, on behalf
of itself and each other Loan Party, and the Administrative Agent;
          (ii) an Acknowledgment and Consent, in the form set forth hereto as
Exhibit A, duly executed by each of the Required Lenders and the Majority
Lenders under the Revolving Facility; and
          (iii) such additional documentation as the Administrative Agent may
reasonably require.
     (b) Payment of Fees Costs and Expenses. The Administrative Agent and the
Lenders shall have received payment of all fees, costs and expenses, including,
without limitation, all fees, costs and expenses of the Administrative Agent and
the Lenders (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent) in connection
with this Waiver, the Credit Agreement and each other Loan Document, as required
by Section 5 and Section 6 hereof.
     (c) Representations and Warranties. Each of the representations and
warranties contained in Section 4 below shall be true and correct.
     Section 4. Representations and Warranties. Each of Holdings and the
Borrower, on behalf of itself and each Loan Party, hereby represents and
warrants to the Administrative Agent and each Lender, with respect to all Loan
Parties, as follows:
     (a) After giving effect to this Waiver, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted by the Credit Agreement.
     (b) The execution, delivery and performance by Holdings and the Borrower of
this Waiver have been duly authorized by all requisite corporate or limited
liability company action and will not violate the articles of incorporation or
bylaws (or other constituent documents) of Holdings or the Borrower.
     (c) After giving effect to this Waiver, no Default or Event of Default has
occurred and is continuing as of the date hereof.

- 2 -



--------------------------------------------------------------------------------



 



     Section 5. Fees. As consideration for the execution of this Waiver, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender for which the Administrative Agent shall have received (by facsimile or
otherwise) an executed Acknowledgment and Consent (or a release from escrow of
an Acknowledgment and Consent previously delivered in escrow) with respect to
this Waiver by 12:00 p.m. (New York Time) on August 11, 2006 (or such later date
or time as the Administrative Agent and the Borrower may agree), a waiver fee
equal to 0.075% of such Lender’s aggregate Loans then outstanding and (without
duplication) Commitments then in effect.
     Section 6. Costs and Expenses. As provided in Section 9.05(a) of the Credit
Agreement, the Borrower agrees to reimburse the Administrative Agent for all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with this Waiver, including the reasonable fees, charges and
disbursements of counsel or other advisors for advice, assistance or other
representation in connection with this Waiver.
     Section 7. Reference to and Effect on the Loan Documents.
     (a) As of the Effective Date, each reference in the Credit Agreement and
the other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended and as waived hereby with respect to the
certain requirements outlined above, and this Waiver and the Credit Agreement
shall be read together and construed as a single instrument.
     (b) Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Waiver shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver or amendment of any other
provision of the Credit Agreement or any Loan Document except as and to the
extent expressly set forth herein.
     (d) Each of Holdings and the Borrower, on behalf of itself and each other
Loan Party, hereby confirms that the guaranties, security interests and liens
granted pursuant to the Loan Documents continue to guarantee and secure the
Obligations as set forth in the Loan Documents and that such guaranties,
security interests and liens remain in full force and effect.
     Section 8. Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agents of an executed counterpart
of this Waiver.
     Section 9. Governing Law. This Waiver and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

- 3 -



--------------------------------------------------------------------------------



 



     Section 10. Headings. Section headings contained in this Waiver are
included herein for convenience of reference only and shall not constitute a
part of this Waiver for any other purposes.
     Section 11. Waiver of Jury Trial. Each Of The Parties Hereto Irrevocably
Waives Trial By Jury In Any Action Or Proceeding With Respect To This Waiver Or
Any Other Loan Document.
[Signature Pages Follow]

- 4 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Waiver to be
executed by their respective officers and members thereunto duly authorized, on
the date indicated below.

            Alpha NR Holding, Inc.
     as Holdings
      By:           Name:           Title:           Alpha Natural Resources,
LLC
     as Borrower
      By:           Name:           Title:        

[SIGNATURE PAGE TO ANR WAIVER]

 



--------------------------------------------------------------------------------



 



            Citicorp North America, Inc.,
as Administrative Agent
      By:           Name:           Title:        

[SIGNATURE PAGE TO ANR WAIVER]

 



--------------------------------------------------------------------------------



 



Exhibit A
Acknowledgement And Consent

To:   Citicorp North America, Inc., as Administrative Agent
388 Greenwich Street
New York, New York 10013
 
Attention: Daniel J. Miller

          Re: Alpha Natural Resources, LLC
          Reference is made to Credit Agreement, dated as of October 26, 2005
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Alpha NR Holding, Inc., a Delaware
corporation (“Holdings”), Alpha Natural Resources, LLC, a Delaware limited
liability company (the “Borrower”), Lenders and Issuing Banks party thereto from
time to time, and Citicorp North America, Inc., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders
and Issuing Banks. Capitalized terms used herein but not defined herein are used
as defined in the Credit Agreement as amended.
          Holdings and the Borrower have requested that the Lenders consent to a
waiver to the Credit Agreement on the terms described in the Waiver and Consent
to Credit Agreement (the “Waiver”), the form of which is attached hereto.
          Pursuant to Section 9.08 of the Credit Agreement, the undersigned
Lender hereby consents to the terms of the Waiver and authorizes the
Administrative Agent to execute and deliver the Waiver on its behalf.

                  Very truly yours,    
 
                          [Name of Lender]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated as of August __, 2006

 